OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: March 31 Date of reporting period: June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. This filing is being amended to reflect the proper signature by the President of the Trust. Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 All Accounts KLA-TENCOR CORPORATION Security: Meeting Type: Annual Ticker: KLAC Meeting Date: 03-Nov-2011 ISIN US4824801009 Vote Deadline Date: 02-Nov-2011 Agenda Management Total Ballot Shares: Last Vote Date: 14-Oct-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT M. CALDERONI 0 0 0 2 JOHN T. DICKSON 0 0 0 3 KEVIN J. KENNEDY 0 0 0 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. For 0 0 0 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF THE COMPANY'S EXECUTIVE COMPENSATION VOTES. 1 Year 0 0 0 0 THE CLOROX COMPANY Security: Meeting Type: Annual Ticker: CLX Meeting Date: 16-Nov-2011 ISIN US1890541097 Vote Deadline Date: 15-Nov-2011 Agenda Management Total Ballot Shares: Last Vote Date: 02-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. For 0 0 0 2 ELECTION OF DIRECTOR: RICHARD H. CARMONA For 0 0 0 3 ELECTION OF DIRECTOR: TULLY M. FRIEDMAN For 0 0 0 4 ELECTION OF DIRECTOR: GEORGE J. HARAD For 0 0 0 5 ELECTION OF DIRECTOR: DONALD R. KNAUSS For 0 0 0 6 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT For 0 0 0 7 ELECTION OF DIRECTOR: GARY G. MICHAEL For 0 0 0 8 ELECTION OF DIRECTOR: EDWARD A. MUELLER For 0 0 0 9 ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM For 0 0 0 10 ELECTION OF DIRECTOR: CAROLYN M. TICKNOR For 0 0 0 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 12 ADVISORY VOTE ON THE FREQUENCY OF THE SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 13 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 14 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN. Against 0 0 0 EXELON CORPORATION Security: 30161N101 Meeting Type: Special Ticker: EXC Meeting Date: 17-Nov-2011 ISIN US30161N1019 Vote Deadline Date: 16-Nov-2011 Agenda Management Total Ballot Shares: Last Vote Date: 02-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 THE SHARE ISSUANCE PROPOSAL - A PROPOSAL TO APPROVE THE ISSUANCE OF EXELON CORPORATION COMMON STOCK, WITHOUT PAR VALUE, TO CONSTELLATION ENERGY GROUP, INC. STOCKHOLDERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. For 0 0 0 2 THE ADJOURNMENT PROPOSAL - A PROPOSAL TO ADJOURN THE SPECIAL MEETING OF SHAREHOLDERS OF EXELON, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE PROPOSAL ABOVE. For 0 0 0 EXPEDIA, INC. Security: 30212P105 Meeting Type: Annual Ticker: EXPE Meeting Date: 06-Dec-2011 ISIN US30212P1057 Vote Deadline Date: 05-Dec-2011 Agenda Management Total Ballot Shares: Last Vote Date: 22-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF AMENDMENTS TO EXPEDIA AMENDED & RESTATED CERTIFICATE OF INCORPORATION THAT WOULD EFFECT SPIN-OFF OF TRIPADVISOR, INC. For 0 0 0 2 APPROVAL OF AMENDMENTS TO THE EXPEDIA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A ONE-FOR-TWO REVERSE STOCK SPLIT OF EXPEDIA COMMON STOCK AND CLASS B COMMON STOCK. For 0 0 0 3 APPROVAL AND ADOPTION OF A MERGER AGREEMENT, UNDER WHICH A WHOLLY OWNED SUBSIDIARY OF EXPEDIA WOULD MERGE WITH AND INTO EXPEDIA, FOR THE PURPOSE OF CONVERTING ALL SHARES OF SERIES A PREFERRED STOCK INTO CASH. For 0 0 0 4 APPROVAL OF THE ADDITION OF PROVISIONS TO THE EXPEDIA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION PURSUANT TO WHICH EXPEDIA WOULD RENOUNCE ANY INTEREST OR EXPECTANCY IN CERTAIN CORPORATE OPPORTUNITIES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For 0 0 0 5 DIRECTOR For 1 A. GEORGE "SKIP" BATTLE 0 0 0 2 BARRY DILLER 0 0 0 3 JONATHAN L. DOLGEN 0 0 0 4 WILLIAM R. FITZGERALD 0 0 0 5 CRAIG A. JACOBSON 0 0 0 6 VICTOR A. KAUFMAN 0 0 0 7 PETER M. KERN 0 0 0 8 DARA KHOSROWSHAHI 0 0 0 9 JOHN C. MALONE 0 0 0 10 JOSE A. TAZON 0 0 0 6 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS EXPEDIA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. For 0 0 0 7 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF EXPEDIA'S NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 8 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF EXPEDIA'S NAMED EXECUTIVE OFFICERS. 3 Years 0 0 0 0 APPLE INC. Security: Meeting Type: Annual Ticker: AAPL Meeting Date: 23-Feb-2012 ISIN US0378331005 Vote Deadline Date: 22-Feb-2012 Agenda Management Total Ballot Shares: Last Vote Date: 04-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WILLIAM V. CAMPBELL 0 0 0 2 TIMOTHY D. COOK 0 0 0 3 MILLARD S. DREXLER 0 0 0 4 AL GORE 0 0 0 5 ROBERT A. IGER 0 0 0 6 ANDREA JUNG 0 0 0 7 ARTHUR D. LEVINSON 0 0 0 8 RONALD D. SUGAR 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 4 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Against 0 0 0 5 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Against 0 0 0 6 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Against 0 0 0 7 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Against 0 0 0 JOY GLOBAL INC. Security: Meeting Type: Annual Ticker: JOY Meeting Date: 06-Mar-2012 ISIN US4811651086 Vote Deadline Date: 05-Mar-2012 Agenda Management Total Ballot Shares: Last Vote Date: 15-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEVEN L. GERARD 0 0 0 2 JOHN T. GREMP 0 0 0 3 JOHN NILS HANSON 0 0 0 4 GALE E. KLAPPA 0 0 0 5 RICHARD B. LOYND 0 0 0 6 P. ERIC SIEGERT 0 0 0 7 MICHAEL W. SUTHERLIN 0 0 0 8 JAMES H. TATE 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. For 0 0 0 3 ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. For 0 0 0 4 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. For 0 0 0 5 REAPPROVAL OF THE PERFORMANCE GOALS UNDER THE JOY GLOBAL INC. 2 For 0 0 0 STARBUCKS CORPORATION Security: Meeting Type: Annual Ticker: SBUX Meeting Date: 21-Mar-2012 ISIN US8552441094 Vote Deadline Date: 20-Mar-2012 Agenda Management Total Ballot Shares: Last Vote Date: 29-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: HOWARD SCHULTZ For 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM W. BRADLEY For 0 0 0 3 ELECTION OF DIRECTOR: MELLODY HOBSON For 0 0 0 4 ELECTION OF DIRECTOR: KEVIN R. JOHNSON For 0 0 0 5 ELECTION OF DIRECTOR: OLDEN LEE For 0 0 0 6 ELECTION OF DIRECTOR: JOSHUA COOPER RAMO For 0 0 0 7 ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. For 0 0 0 8 ELECTION OF DIRECTOR: CLARA SHIH For 0 0 0 9 ELECTION OF DIRECTOR: JAVIER G. TERUEL For 0 0 0 10 ELECTION OF DIRECTOR: MYRON E. ULLMAN, III For 0 0 0 11 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP For 0 0 0 12 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION For 0 0 0 13 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE EXECUTIVE MANAGEMENT BONUS PLAN. For 0 0 0 14 SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPTEMBER 30, 2012 For 0 0 0 15 SHAREHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON SUSTAINABILITY Against 0 0 0 EXELON CORPORATION Security: 30161N101 Meeting Type: Annual Ticker: EXC Meeting Date: 02-Apr-2012 ISIN US30161N1019 Vote Deadline Date: 30-Mar-2012 Agenda Management Total Ballot Shares: Last Vote Date: 09-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. For 0 0 0 2 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE For 0 0 0 3 ELECTION OF DIRECTOR: M. WALTER D'ALESSIO For 0 0 0 4 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS For 0 0 0 5 ELECTION OF DIRECTOR: NELSON A. DIAZ For 0 0 0 6 ELECTION OF DIRECTOR: SUE L. GIN For 0 0 0 7 ELECTION OF DIRECTOR: ROSEMARIE B. GRECO For 0 0 0 8 ELECTION OF DIRECTOR: PAUL L. JOSKOW For 0 0 0 9 ELECTION OF DIRECTOR: RICHARD W. MIES For 0 0 0 10 ELECTION OF DIRECTOR: JOHN M. PALMS For 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON For 0 0 0 12 ELECTION OF DIRECTOR: THOMAS J. RIDGE For 0 0 0 13 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. For 0 0 0 14 ELECTION OF DIRECTOR: JOHN W. ROWE For 0 0 0 15 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR For 0 0 0 16 ELECTION OF DIRECTOR: DON THOMPSON For 0 0 0 17 ELECTION OF DIRECTOR: ANN C. BERZIN For 0 0 0 18 ELECTION OF DIRECTOR: YVES C. DE BALMANN For 0 0 0 19 ELECTION OF DIRECTOR: ROBERT J. LAWLESS For 0 0 0 20 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III For 0 0 0 21 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2012. For 0 0 0 22 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 WHIRLPOOL CORPORATION Security: Meeting Type: Annual Ticker: WHR Meeting Date: 17-Apr-2012 ISIN US9633201069 Vote Deadline Date: 16-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 20-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SAMUEL R. ALLEN For 0 0 0 2 ELECTION OF DIRECTOR: GARY T. DICAMILLO For 0 0 0 3 ELECTION OF DIRECTOR: JEFF M. FETTIG For 0 0 0 4 ELECTION OF DIRECTOR: KATHLEEN J. HEMPEL For 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL F. JOHNSTON For 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM T. KERR For 0 0 0 7 ELECTION OF DIRECTOR: JOHN D. LIU For 0 0 0 8 ELECTION OF DIRECTOR: HARISH MANWANI For 0 0 0 9 ELECTION OF DIRECTOR: MILES L. MARSH For 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM D. PEREZ For 0 0 0 11 ELECTION OF DIRECTOR: MICHAEL A. TODMAN For 0 0 0 12 ELECTION OF DIRECTOR: MICHAEL D. WHITE For 0 0 0 13 ADVISORY VOTE TO APPROVE WHIRLPOOL'S EXECUTIVE COMPENSATION. For 0 0 0 14 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 15 STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUIRING SHAREHOLDER APPROVAL OF FUTURE BENEFITS PAYABLE UPON THE DEATH OF A SENIOR EXECUTIVE. Against 0 0 0 THE SHERWIN-WILLIAMS COMPANY Security: Meeting Type: Annual Ticker: SHW Meeting Date: 18-Apr-2012 ISIN US8243481061 Vote Deadline Date: 17-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 27-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 A.F. ANTON 0 0 0 2 C.M. CONNOR 0 0 0 3 D.F. HODNIK 0 0 0 4 T.G. KADIEN 0 0 0 5 R.J. KRAMER 0 0 0 6 S.J. KROPF 0 0 0 7 A.M. MIXON, III 0 0 0 8 R.K. SMUCKER 0 0 0 9 J.M. STROPKI, JR. 0 0 0 2 ADVISORY APPROVAL OF COMPENSATION OF THE NAMED EXECUTIVES. For 0 0 0 3 AMENDMENT AND RESTATEMENT OF 2 For 0 0 0 4 RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 5 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING. Against 0 0 0 INTUITIVE SURGICAL, INC. Security: 46120E602 Meeting Type: Annual Ticker: ISRG Meeting Date: 19-Apr-2012 ISIN US46120E6023 Vote Deadline Date: 18-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GARY S. GUTHART, PH.D. For 0 0 0 2 ELECTION OF DIRECTOR: MARK J. RUBASH For 0 0 0 3 ELECTION OF DIRECTOR: LONNIE M. SMITH For 0 0 0 4 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 For 0 0 0 5 TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For 0 0 0 6 TO APPROVE THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD AND TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS For 0 0 0 7 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 For 0 0 0 TERADATA CORPORATION Security: 88076W103 Meeting Type: Annual Ticker: TDC Meeting Date: 20-Apr-2012 ISIN US88076W1036 Vote Deadline Date: 19-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 22-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL F. KOEHLER For 0 0 0 2 ELECTION OF DIRECTOR: JAMES M. RINGLER For 0 0 0 3 ELECTION OF DIRECTOR: JOHN G. SCHWARZ For 0 0 0 4 APPROVAL OF THE TERADATA 2 For 0 0 0 5 APPROVAL OF THE TERADATA CORPORATION EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED AND RESTATED. For 0 0 0 6 AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 7 APPROVAL OF AN AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. For 0 0 0 8 APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 INTERNATIONAL BUSINESS MACHINES CORP. Security: Meeting Type: Annual Ticker: IBM Meeting Date: 24-Apr-2012 ISIN US4592001014 Vote Deadline Date: 23-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 28-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A. J. P. BELDA For 0 0 0 2 ELECTION OF DIRECTOR: W. R. BRODY For 0 0 0 3 ELECTION OF DIRECTOR: K. I. CHENAULT For 0 0 0 4 ELECTION OF DIRECTOR: M. L. ESKEW For 0 0 0 5 ELECTION OF DIRECTOR: D. N. FARR For 0 0 0 6 ELECTION OF DIRECTOR: S. A. JACKSON For 0 0 0 7 ELECTION OF DIRECTOR: A. N. LIVERIS For 0 0 0 8 ELECTION OF DIRECTOR: W. J. MCNERNEY, JR. For 0 0 0 9 ELECTION OF DIRECTOR: J. W. OWENS For 0 0 0 10 ELECTION OF DIRECTOR: S. J. PALMISANO For 0 0 0 11 ELECTION OF DIRECTOR: V. M. ROMETTY For 0 0 0 12 ELECTION OF DIRECTOR: J. E. SPERO For 0 0 0 13 ELECTION OF DIRECTOR: S. TAUREL For 0 0 0 14 ELECTION OF DIRECTOR: L. H. ZAMBRANO For 0 0 0 15 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () For 0 0 0 16 ADVISORY VOTE ON EXECUTIVE COMPENSATION () For 0 0 0 17 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Against 0 0 0 18 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS - TRADE ASSOCIATIONS POLICY () Against 0 0 0 19 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Against 0 0 0 PRAXAIR, INC. Security: 74005P104 Meeting Type: Annual Ticker: PX Meeting Date: 24-Apr-2012 ISIN US74005P1049 Vote Deadline Date: 23-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 27-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEPHEN F. ANGEL 0 0 0 2 OSCAR BERNARDES 0 0 0 3 BRET K. CLAYTON 0 0 0 4 NANCE K. DICCIANI 0 0 0 5 EDWARD G. GALANTE 0 0 0 6 CLAIRE W. GARGALLI 0 0 0 7 IRA D. HALL 0 0 0 8 RAYMOND W. LEBOEUF 0 0 0 9 LARRY D. MCVAY 0 0 0 10 WAYNE T. SMITH 0 0 0 11 ROBERT L. WOOD 0 0 0 2 TO APPROVE AMENDMENTS TO PRAXAIR'S RESTATED CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. For 0 0 0 3 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 For 0 0 0 4 A SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING POLICIES AND CONTRIBUTIONS. Against 0 0 0 5 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. For 0 0 0 WELLS FARGO & COMPANY Security: Meeting Type: Annual Ticker: WFC Meeting Date: 24-Apr-2012 ISIN US9497461015 Vote Deadline Date: 23-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN D. BAKER II For 0 0 0 2 ELECTION OF DIRECTOR: ELAINE L. CHAO For 0 0 0 3 ELECTION OF DIRECTOR: JOHN S. CHEN For 0 0 0 4 ELECTION OF DIRECTOR: LLOYD H. DEAN For 0 0 0 5 ELECTION OF DIRECTOR: SUSAN E. ENGEL For 0 0 0 6 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. For 0 0 0 7 ELECTION OF DIRECTOR: DONALD M. JAMES For 0 0 0 8 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN For 0 0 0 9 ELECTION OF DIRECTOR: NICHOLAS G. MOORE For 0 0 0 10 ELECTION OF DIRECTOR: FEDERICO F. PENA For 0 0 0 11 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY For 0 0 0 12 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD For 0 0 0 13 ELECTION OF DIRECTOR: STEPHEN W. SANGER For 0 0 0 14 ELECTION OF DIRECTOR: JOHN G. STUMPF For 0 0 0 15 ELECTION OF DIRECTOR: SUSAN G. SWENSON For 0 0 0 16 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. For 0 0 0 17 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. For 0 0 0 18 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Against 0 0 0 19 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Against 0 0 0 20 STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. Against 0 0 0 21 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Against 0 0 0 EATON CORPORATION Security: Meeting Type: Annual Ticker: ETN Meeting Date: 25-Apr-2012 ISIN US2780581029 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 30-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER For 0 0 0 2 ELECTION OF DIRECTOR: ARTHUR E. JOHNSON For 0 0 0 3 ELECTION OF DIRECTOR: DEBORAH L. MCCOY For 0 0 0 4 APPROVING THE PROPOSED 2 For 0 0 0 5 RATIFYING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2012. For 0 0 0 6 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For 0 0 0 TEXTRON INC. Security: Meeting Type: Annual Ticker: TXT Meeting Date: 25-Apr-2012 ISIN US8832031012 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 01-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SCOTT C. DONNELLY For 0 0 0 2 ELECTION OF DIRECTOR: JAMES T. CONWAY For 0 0 0 3 ELECTION OF DIRECTOR: LAWRENCE K. FISH For 0 0 0 4 ELECTION OF DIRECTOR: PAUL E. GAGNE For 0 0 0 5 ELECTION OF DIRECTOR: DAIN M. HANCOCK For 0 0 0 6 ELECTION OF DIRECTOR: LLOYD G. TROTTER For 0 0 0 7 APPROVAL OF THE ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 8 APPROVAL OF MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE TEXTRON INC. SHORT-TERM INCENTIVE PLAN. For 0 0 0 9 APPROVAL OF MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE TEXTRON INC. 2007 LONG-TERM INCENTIVE PLAN. For 0 0 0 10 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 W.W. GRAINGER, INC. Security: Meeting Type: Annual Ticker: GWW Meeting Date: 25-Apr-2012 ISIN US3848021040 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 29-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRIAN P. ANDERSON 0 0 0 2 WILBUR H. GANTZ 0 0 0 3 V. ANN HAILEY 0 0 0 4 WILLIAM K. HALL 0 0 0 5 STUART L. LEVENICK 0 0 0 6 JOHN W. MCCARTER, JR. 0 0 0 7 NEIL S. NOVICH 0 0 0 8 MICHAEL J. ROBERTS 0 0 0 9 GARY L. ROGERS 0 0 0 10 JAMES T. RYAN 0 0 0 11 E. SCOTT SANTI 0 0 0 12 JAMES D. SLAVIK 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2012. For 0 0 0 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 CULLEN/FROST BANKERS, INC. Security: Meeting Type: Annual Ticker: CFR Meeting Date: 26-Apr-2012 ISIN US2298991090 Vote Deadline Date: 25-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 03-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 R. DENNY ALEXANDER 0 0 0 2 CARLOS ALVAREZ 0 0 0 3 ROYCE S. CALDWELL 0 0 0 4 CRAWFORD H. EDWARDS 0 0 0 5 RUBEN M. ESCOBEDO 0 0 0 6 RICHARD W. EVANS, JR. 0 0 0 7 PATRICK B. FROST 0 0 0 8 DAVID J. HAEMISEGGER 0 0 0 9 KAREN E. JENNINGS 0 0 0 10 RICHARD M. KLEBERG, III 0 0 0 11 CHARLES W. MATTHEWS 0 0 0 12 IDA CLEMENT STEEN 0 0 0 13 HORACE WILKINS JR. 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP TO ACT AS INDEPENDENT AUDITORS OF CULLEN/FROST BANKERS, INC. FOR THE FISCAL YEAR THAT BEGAN JANUARY 1, 2012. For 0 0 0 3 PROPOSAL TO ADOPT THE ADVISORY (NON-BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. For 0 0 0 HUMANA INC. Security: Meeting Type: Annual Ticker: HUM Meeting Date: 26-Apr-2012 ISIN US4448591028 Vote Deadline Date: 25-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 02-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: FRANK A. D'AMELIO For 0 0 0 2 ELECTION OF DIRECTOR: W. ROY DUNBAR For 0 0 0 3 ELECTION OF DIRECTOR: KURT J. HILZINGER For 0 0 0 4 ELECTION OF DIRECTOR: DAVID A. JONES, JR For 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER For 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM J. MCDONALD For 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM E. MITCHELL For 0 0 0 8 ELECTION OF DIRECTOR: DAVID B. NASH, M.D. For 0 0 0 9 ELECTION OF DIRECTOR: JAMES J. O'BRIEN For 0 0 0 10 ELECTION OF DIRECTOR: MARISSA T. PETERSON For 0 0 0 11 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 12 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 For 0 0 0 AT&T INC. Security: 00206R102 Meeting Type: Annual Ticker: T Meeting Date: 27-Apr-2012 ISIN US00206R1023 Vote Deadline Date: 26-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 06-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON For 0 0 0 2 ELECTION OF DIRECTOR: GILBERT F. AMELIO For 0 0 0 3 ELECTION OF DIRECTOR: REUBEN V. ANDERSON For 0 0 0 4 ELECTION OF DIRECTOR: JAMES H. BLANCHARD For 0 0 0 5 ELECTION OF DIRECTOR: JAIME CHICO PARDO For 0 0 0 6 ELECTION OF DIRECTOR: JAMES P. KELLY For 0 0 0 7 ELECTION OF DIRECTOR: JON C. MADONNA For 0 0 0 8 ELECTION OF DIRECTOR: JOHN B. MCCOY For 0 0 0 9 ELECTION OF DIRECTOR: JOYCE M. ROCHE For 0 0 0 10 ELECTION OF DIRECTOR: MATTHEW K. ROSE For 0 0 0 11 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON For 0 0 0 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. For 0 0 0 13 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For 0 0 0 14 AMEND CERTIFICATE OF INCORPORATION. For 0 0 0 15 POLITICAL CONTRIBUTIONS REPORT. Against 0 0 0 16 LIMIT WIRELESS NETWORK MANAGEMENT. Against 0 0 0 17 INDEPENDENT BOARD CHAIRMAN. Against 0 0 0 AMERICAN EXPRESS COMPANY Security: Meeting Type: Annual Ticker: AXP Meeting Date: 30-Apr-2012 ISIN US0258161092 Vote Deadline Date: 27-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 C. BARSHEFSKY 0 0 0 2 U.M. BURNS 0 0 0 3 K.I. CHENAULT 0 0 0 4 P. CHERNIN 0 0 0 5 T.J. LEONSIS 0 0 0 6 J. LESCHLY 0 0 0 7 R.C. LEVIN 0 0 0 8 R.A. MCGINN 0 0 0 9 E.D. MILLER 0 0 0 10 S.S REINEMUND 0 0 0 11 R.D. WALTER 0 0 0 12 R.A. WILLIAMS 0 0 0 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 4 APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2 For 0 0 0 5 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Against 0 0 0 6 SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Against 0 0 0 SUNCOR ENERGY INC. Security: Meeting Type: Annual Ticker: SU Meeting Date: 01-May-2012 ISIN CA8672241079 Vote Deadline Date: 26-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 11-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MEL E. BENSON 0 0 0 2 DOMINIC D'ALESSANDRO 0 0 0 3 JOHN T. FERGUSON 0 0 0 4 W. DOUGLAS FORD 0 0 0 5 PAUL HASELDONCKX 0 0 0 6 JOHN R. HUFF 0 0 0 7 JACQUES LAMARRE 0 0 0 8 MAUREEN MCCAW 0 0 0 9 MICHAEL W. O'BRIEN 0 0 0 10 JAMES W. SIMPSON 0 0 0 11 EIRA THOMAS 0 0 0 12 STEVEN W. WILLIAMS 0 0 0 2 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF SUNCOR ENERGY INC. FOR THE ENSUING YEAR AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. For 0 0 0 3 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For 0 0 0 THE HERSHEY COMPANY Security: Meeting Type: Annual Ticker: HSY Meeting Date: 01-May-2012 ISIN US4278661081 Vote Deadline Date: 30-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 06-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 P.M. ARWAY 0 0 0 2 J.P. BILBREY 0 0 0 3 R.F. CAVANAUGH 0 0 0 4 C.A. DAVIS 0 0 0 5 R.M. MALCOLM 0 0 0 6 J.M. MEAD 0 0 0 7 J.E. NEVELS 0 0 0 8 A.J. PALMER 0 0 0 9 T.J. RIDGE 0 0 0 10 D.L. SHEDLARZ 0 0 0 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. For 0 0 0 3 APPROVE, ON A NON-BINDING ADVISORY BASIS, A RESOLUTION APPROVING EXECUTIVE COMPENSATION. For 0 0 0 UNDER ARMOUR, INC. Security: Meeting Type: Annual Ticker: UA Meeting Date: 01-May-2012 ISIN US9043111072 Vote Deadline Date: 30-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 KEVIN A. PLANK 0 0 0 2 BYRON K. ADAMS, JR. 0 0 0 3 DOUGLAS E. COLTHARP 0 0 0 4 ANTHONY W. DEERING 0 0 0 5 A.B. KRONGARD 0 0 0 6 WILLIAM R. MCDERMOTT 0 0 0 7 HARVEY L. SANDERS 0 0 0 8 THOMAS J. SIPPEL 0 0 0 2 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. For 0 0 0 3 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED 2-TERM INCENTIVE PLAN RELATED TO PERFORMANCE BASED EQUITY AWARDS. For 0 0 0 4 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 EOG RESOURCES, INC. Security: 26875P101 Meeting Type: Annual Ticker: EOG Meeting Date: 02-May-2012 ISIN US26875P1012 Vote Deadline Date: 01-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GEORGE A. ALCORN For 0 0 0 2 ELECTION OF DIRECTOR: CHARLES R. CRISP For 0 0 0 3 ELECTION OF DIRECTOR: JAMES C. DAY For 0 0 0 4 ELECTION OF DIRECTOR: MARK G. PAPA For 0 0 0 5 ELECTION OF DIRECTOR: H. LEIGHTON STEWARD For 0 0 0 6 ELECTION OF DIRECTOR: DONALD F. TEXTOR For 0 0 0 7 ELECTION OF DIRECTOR: FRANK G. WISNER For 0 0 0 8 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. For 0 0 0 9 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 10 STOCKHOLDER PROPOSAL CONCERNING ACCELERATED VESTING OF EXECUTIVE OFFICER STOCK AWARDS UPON A CHANGE OF CONTROL, IF PROPERLY PRESENTED. Against 0 0 0 11 STOCKHOLDER PROPOSAL CONCERNING STOCK RETENTION REQUIREMENTS FOR EXECUTIVE OFFICERS, IF PROPERLY PRESENTED. Against 0 0 0 EASTMAN CHEMICAL COMPANY Security: Meeting Type: Annual Ticker: EMN Meeting Date: 03-May-2012 ISIN US2774321002 Vote Deadline Date: 02-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN R. DEMERITT For 0 0 0 2 ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ For 0 0 0 3 ELECTION OF DIRECTOR: JULIE F. HOLDER For 0 0 0 4 ELECTION OF DIRECTOR: LEWIS M. KLING For 0 0 0 5 ELECTION OF DIRECTOR: DAVID W. RAISBECK For 0 0 0 6 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT For 0 0 0 7 APPROVAL OF 2 For 0 0 0 8 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS For 0 0 0 9 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS For 0 0 0 10 ADVISORY VOTE ON STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE STEPS NECESSARY TO PERMIT STOCKHOLDERS TO ACT BY WRITTEN CONSENT Against 0 0 0 PUBLIC STORAGE Security: 74460D109 Meeting Type: Annual Ticker: PSA Meeting Date: 03-May-2012 ISIN US74460D1090 Vote Deadline Date: 02-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 11-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RONALD L. HAVNER, JR. 0 0 0 2 TAMARA HUGHES GUSTAVSON 0 0 0 3 URI P. HARKHAM 0 0 0 4 B. WAYNE HUGHES, JR. 0 0 0 5 AVEDICK B. POLADIAN 0 0 0 6 GARY E. PRUITT 0 0 0 7 RONALD P. SPOGLI 0 0 0 8 DANIEL C. STATON 0 0 0 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For 0 0 0 3 APPROVE THE MATERIAL TERMS FOR PAYMENT OF CERTAIN EXECUTIVE OFFICER INCENTIVE COMPENSATION. For 0 0 0 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 CLIFFS NATURAL RESOURCES INC. Security: 18683K101 Meeting Type: Annual Ticker: CLF Meeting Date: 08-May-2012 ISIN US18683K1016 Vote Deadline Date: 07-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: J.A. CARRABBA For 0 0 0 2 ELECTION OF DIRECTOR: S.M. CUNNINGHAM For 0 0 0 3 ELECTION OF DIRECTOR: B.J. ELDRIDGE For 0 0 0 4 ELECTION OF DIRECTOR: A.R. GLUSKI For 0 0 0 5 ELECTION OF DIRECTOR: S.M. GREEN For 0 0 0 6 ELECTION OF DIRECTOR: J.K. HENRY For 0 0 0 7 ELECTION OF DIRECTOR: J.F. KIRSCH For 0 0 0 8 ELECTION OF DIRECTOR: F.R. MCALLISTER For 0 0 0 9 ELECTION OF DIRECTOR: R.K. RIEDERER For 0 0 0 10 ELECTION OF DIRECTOR: R.A. ROSS For 0 0 0 11 TO AMEND OUR REGULATIONS TO ADD A PROVISION TO ALLOW BOARD TO AMEND REGULATIONS WITHOUT SHAREHOLDER APPROVAL UNDER OHIO LAW For 0 0 0 12 A PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION, COMMONLY KNOWN AS "SAY ON PAY". For 0 0 0 13 A PROPOSAL TO APPROVE THE 2 For 0 0 0 14 A PROPOSAL TO APPROVE THE 2 For 0 0 0 15 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 CUMMINS INC. Security: Meeting Type: Annual Ticker: CMI Meeting Date: 08-May-2012 ISIN US2310211063 Vote Deadline Date: 07-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: N. THOMAS LINEBARGER For 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM I. MILLER For 0 0 0 3 ELECTION OF DIRECTOR: ALEXIS M. HERMAN For 0 0 0 4 ELECTION OF DIRECTOR: GEORGIA R. NELSON For 0 0 0 5 ELECTION OF DIRECTOR: CARL WARE For 0 0 0 6 ELECTION OF DIRECTOR: ROBERT K. HERDMAN For 0 0 0 7 ELECTION OF DIRECTOR: ROBERT J. BERNHARD For 0 0 0 8 ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ For 0 0 0 9 ELECTION OF DIRECTOR: STEPHEN B. DOBBS For 0 0 0 10 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. For 0 0 0 11 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2012. For 0 0 0 12 PROPOSAL TO APPROVE THE CUMMINS INC. 2 For 0 0 0 13 PROPOSAL TO APPROVE THE CUMMINS INC. EMPLOYEE STOCK PURCHASE PLAN. For 0 0 0 14 PROPOSAL TO AMEND CUMMINS INC.'S BY-LAWS TO ALLOW SHAREHOLDERS WHO HAVE A 25% NET LONG POSITION IN THE COMMON STOCK TO CALL SPECIAL SHAREHOLDER MEETINGS. For 0 0 0 MASCO CORPORATION Security: Meeting Type: Annual Ticker: MAS Meeting Date: 08-May-2012 ISIN US5745991068 Vote Deadline Date: 07-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN For 0 0 0 2 ELECTION OF DIRECTOR: JOHN C. PLANT For 0 0 0 3 ELECTION OF DIRECTOR: MARY ANN VAN LOKEREN For 0 0 0 4 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED MATERIALS DISCLOSED IN THE PROXY STATEMENT. For 0 0 0 5 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2012. For 0 0 0 6 TO RECOMMEND, BY NON-BINDING VOTE, A STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Against 0 0 0 7 TO RECOMMEND, BY NON-BINDING VOTE, A STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN 75% OR MORE OF THEIR EQUITY AWARDS UNTIL REACHING NORMAL RETIREMENT AGE. Against 0 0 0 BANK OF AMERICA CORPORATION Security: Meeting Type: Annual Ticker: BAC Meeting Date: 09-May-2012 ISIN US0605051046 Vote Deadline Date: 08-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 20-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MUKESH D. AMBANI For 0 0 0 2 ELECTION OF DIRECTOR: SUSAN S. BIES For 0 0 0 3 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. For 0 0 0 4 ELECTION OF DIRECTOR: VIRGIS W. COLBERT For 0 0 0 5 ELECTION OF DIRECTOR: CHARLES K. GIFFORD For 0 0 0 6 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. For 0 0 0 7 ELECTION OF DIRECTOR: MONICA C. LOZANO For 0 0 0 8 ELECTION OF DIRECTOR: THOMAS J. MAY For 0 0 0 9 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN For 0 0 0 10 ELECTION OF DIRECTOR: DONALD E. POWELL For 0 0 0 11 ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI For 0 0 0 12 ELECTION OF DIRECTOR: ROBERT W. SCULLY For 0 0 0 13 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 14 RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 15 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Against 0 0 0 16 STOCKHOLDER PROPOSAL - GRASSROOTS AND OTHER LOBBYING. Against 0 0 0 17 STOCKHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Against 0 0 0 18 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Against 0 0 0 19 STOCKHOLDER PROPOSAL - PROHIBITION ON POLITICAL SPENDING. Against 0 0 0 CONOCOPHILLIPS Security: 20825C104 Meeting Type: Annual Ticker: COP Meeting Date: 09-May-2012 ISIN US20825C1045 Vote Deadline Date: 08-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE For 0 0 0 2 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK For 0 0 0 3 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. For 0 0 0 4 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 0 0 0 5 ELECTION OF DIRECTOR: RUTH R. HARKIN For 0 0 0 6 ELECTION OF DIRECTOR: RYAN M. LANCE For 0 0 0 7 ELECTION OF DIRECTOR: MOHD H. MARICAN For 0 0 0 8 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III For 0 0 0 9 ELECTION OF DIRECTOR: JAMES J. MULVA For 0 0 0 10 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK For 0 0 0 11 ELECTION OF DIRECTOR: HARALD J. NORVIK For 0 0 0 12 ELECTION OF DIRECTOR: WILLIAM K. REILLY For 0 0 0 13 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL For 0 0 0 14 ELECTION OF DIRECTOR: KATHRYN C. TURNER For 0 0 0 15 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. For 0 0 0 16 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 17 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For 0 0 0 18 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Against 0 0 0 19 ACCIDENT RISK MITIGATION. Against 0 0 0 20 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Against 0 0 0 21 GREENHOUSE GAS REDUCTION TARGETS. Against 0 0 0 22 GENDER EXPRESSION NON-DISCRIMINATION. Against 0 0 0 CF INDUSTRIES HOLDINGS, INC. Security: Meeting Type: Annual Ticker: CF Meeting Date: 10-May-2012 ISIN US1252691001 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 20-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEPHEN A. FURBACHER 0 0 0 2 JOHN D. JOHNSON 0 0 0 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 3 RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" PROPOSALS 4 AND 5. For 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Against 0 0 0 5 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. Against 0 0 0 KRONOS WORLDWIDE, INC. Security: 50105F105 Meeting Type: Annual Ticker: KRO Meeting Date: 10-May-2012 ISIN US50105F1057 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 KEITH R. COOGAN 0 0 0 2 CECIL H. MOORE, JR. 0 0 0 3 GEORGE E. POSTON 0 0 0 4 GLENN R. SIMMONS 0 0 0 5 HAROLD C. SIMMONS 0 0 0 6 R. GERALD TURNER 0 0 0 7 STEVEN L. WATSON 0 0 0 2 2 For 0 0 0 3 NONBINDING ADVISORY VOTE APPROVING NAMED EXECUTIVE OFFICER COMPENSATION For 0 0 0 MEDNAX, INC. Security: 58502B106 Meeting Type: Annual Ticker: MD Meeting Date: 10-May-2012 ISIN US58502B1061 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 CESAR L. ALVAREZ 0 0 0 2 WALDEMAR A. CARLO, M.D. 0 0 0 3 MICHAEL B. FERNANDEZ 0 0 0 4 ROGER K. FREEMAN, M.D. 0 0 0 5 PAUL G. GABOS 0 0 0 6 P.J. GOLDSCHMIDT, M.D. 0 0 0 7 MANUEL KADRE 0 0 0 8 ROGER J. MEDEL, M.D. 0 0 0 9 DONNA E. SHALALA PH.D. 0 0 0 10 ENRIQUE J. SOSA PH.D. 0 0 0 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE MEDNAX, INC. 2 For 0 0 0 3 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. For 0 0 0 4 PROPOSAL TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 NORFOLK SOUTHERN CORPORATION Security: Meeting Type: Annual Ticker: NSC Meeting Date: 10-May-2012 ISIN US6558441084 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GERALD L. BALILES For 0 0 0 2 ELECTION OF DIRECTOR: ERSKINE B. BOWLES For 0 0 0 3 ELECTION OF DIRECTOR: ROBERT A. BRADWAY For 0 0 0 4 ELECTION OF DIRECTOR: WESLEY G. BUSH For 0 0 0 5 ELECTION OF DIRECTOR: DANIEL A. CARP For 0 0 0 6 ELECTION OF DIRECTOR: KAREN N. HORN For 0 0 0 7 ELECTION OF DIRECTOR: STEVEN F. LEER For 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL D. LOCKHART For 0 0 0 9 ELECTION OF DIRECTOR: CHARLES W. MOORMAN For 0 0 0 10 ELECTION OF DIRECTOR: J. PAUL REASON For 0 0 0 11 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. For 0 0 0 12 APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 For 0 0 0 ANADARKO PETROLEUM CORPORATION Security: Meeting Type: Annual Ticker: APC Meeting Date: 15-May-2012 ISIN US0325111070 Vote Deadline Date: 14-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KEVIN P. CHILTON For 0 0 0 2 ELECTION OF DIRECTOR: LUKE R. CORBETT For 0 0 0 3 ELECTION OF DIRECTOR: H. PAULETT EBERHART For 0 0 0 4 ELECTION OF DIRECTOR: PETER J. FLUOR For 0 0 0 5 ELECTION OF DIRECTOR: RICHARD L. GEORGE For 0 0 0 6 ELECTION OF DIRECTOR: PRESTON M. GEREN III For 0 0 0 7 ELECTION OF DIRECTOR: CHARLES W. GOODYEAR For 0 0 0 8 ELECTION OF DIRECTOR: JOHN R. GORDON For 0 0 0 9 ELECTION OF DIRECTOR: JAMES T. HACKETT For 0 0 0 10 ELECTION OF DIRECTOR: ERIC D. MULLINS For 0 0 0 11 ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS For 0 0 0 12 ELECTION OF DIRECTOR: R.A. WALKER For 0 0 0 13 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. For 0 0 0 14 APPROVE THE ANADARKO PETROLEUM CORPORATION 2 For 0 0 0 15 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For 0 0 0 16 STOCKHOLDER PROPOSAL-ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Against 0 0 0 17 STOCKHOLDER PROPOSAL-GENDER IDENTITY NON- DISCRIMINATION POLICY. Against 0 0 0 18 STOCKHOLDER PROPOSAL-ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Against 0 0 0 19 STOCKHOLDER PROPOSAL-REPORT ON POLITICAL CONTRIBUTIONS. Against 0 0 0 JPMORGAN CHASE & CO. Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 15-May-2012 ISIN US46625H1005 Vote Deadline Date: 14-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 25-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES A. BELL For 0 0 0 2 ELECTION OF DIRECTOR: CRANDALL C. BOWLES For 0 0 0 3 ELECTION OF DIRECTOR: STEPHEN B. BURKE For 0 0 0 4 ELECTION OF DIRECTOR: DAVID M. COTE For 0 0 0 5 ELECTION OF DIRECTOR: JAMES S. CROWN For 0 0 0 6 ELECTION OF DIRECTOR: JAMES DIMON For 0 0 0 7 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN For 0 0 0 8 ELECTION OF DIRECTOR: ELLEN V. FUTTER For 0 0 0 9 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For 0 0 0 10 ELECTION OF DIRECTOR: LEE R. RAYMOND For 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. WELDON For 0 0 0 12 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION For 0 0 0 14 POLITICAL NON-PARTISANSHIP Against 0 0 0 15 INDEPENDENT DIRECTOR AS CHAIRMAN Against 0 0 0 16 LOAN SERVICING Against 0 0 0 17 CORPORATE POLITICAL CONTRIBUTIONS REPORT Against 0 0 0 18 GENOCIDE-FREE INVESTING Against 0 0 0 19 SHAREHOLDER ACTION BY WRITTEN CONSENT Against 0 0 0 20 STOCK RETENTION Against 0 0 0 AMERICAN INTERNATIONAL GROUP, INC. Security: Meeting Type: Annual Ticker: AIG Meeting Date: 16-May-2012 ISIN US0268747849 Vote Deadline Date: 15-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 30-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE For 0 0 0 2 ELECTION OF DIRECTOR: W. DON CORNWELL For 0 0 0 3 ELECTION OF DIRECTOR: JOHN H. FITZPATRICK For 0 0 0 4 ELECTION OF DIRECTOR: LAURETTE T. KOELLNER For 0 0 0 5 ELECTION OF DIRECTOR: DONALD H. LAYTON For 0 0 0 6 ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH For 0 0 0 7 ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ For 0 0 0 8 ELECTION OF DIRECTOR: GEORGE L. MILES, JR. For 0 0 0 9 ELECTION OF DIRECTOR: HENRY S. MILLER For 0 0 0 10 ELECTION OF DIRECTOR: ROBERT S. MILLER For 0 0 0 11 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON For 0 0 0 12 ELECTION OF DIRECTOR: RONALD A. RITTENMEYER For 0 0 0 13 ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND For 0 0 0 14 TO VOTE UPON A NON-BINDING SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 15 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 NATIONAL OILWELL VARCO, INC. Security: Meeting Type: Annual Ticker: NOV Meeting Date: 16-May-2012 ISIN US6370711011 Vote Deadline Date: 15-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 30-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. For 0 0 0 2 ELECTION OF DIRECTOR: GREG L. ARMSTRONG For 0 0 0 3 ELECTION OF DIRECTOR: DAVID D. HARRISON For 0 0 0 4 RATIFICATION OF INDEPENDENT AUDITORS. For 0 0 0 5 APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 6 STOCKHOLDER PROPOSAL. Against 0 0 0 FLOWSERVE CORPORATION Security: 34354P105 Meeting Type: Annual Ticker: FLS Meeting Date: 17-May-2012 ISIN US34354P1057 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 25-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARK A. BLINN 0 0 0 2 ROGER L. FIX 0 0 0 3 DAVID E. ROBERTS 0 0 0 4 JAMES O. ROLLANS 0 0 0 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 3 APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. For 0 0 0 4 APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO PROVIDE SHAREHOLDERS THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS. For 0 0 0 5 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 INTEL CORPORATION Security: Meeting Type: Annual Ticker: INTC Meeting Date: 17-May-2012 ISIN US4581401001 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 30-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For 0 0 0 2 ELECTION OF DIRECTOR: ANDY D. BRYANT For 0 0 0 3 ELECTION OF DIRECTOR: SUSAN L. DECKER For 0 0 0 4 ELECTION OF DIRECTOR: JOHN J. DONAHOE For 0 0 0 5 ELECTION OF DIRECTOR: REED E. HUNDT For 0 0 0 6 ELECTION OF DIRECTOR: PAUL S. OTELLINI For 0 0 0 7 ELECTION OF DIRECTOR: JAMES D. PLUMMER For 0 0 0 8 ELECTION OF DIRECTOR: DAVID S. POTTRUCK For 0 0 0 9 ELECTION OF DIRECTOR: FRANK D. YEARY For 0 0 0 10 ELECTION OF DIRECTOR: DAVID B. YOFFIE For 0 0 0 11 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR For 0 0 0 12 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For 0 0 0 13 STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Against 0 0 0 THE HOME DEPOT, INC. Security: Meeting Type: Annual Ticker: HD Meeting Date: 17-May-2012 ISIN US4370761029 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN For 0 0 0 2 ELECTION OF DIRECTOR: FRANCIS S. BLAKE For 0 0 0 3 ELECTION OF DIRECTOR: ARI BOUSBIB For 0 0 0 4 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN For 0 0 0 5 ELECTION OF DIRECTOR: J. FRANK BROWN For 0 0 0 6 ELECTION OF DIRECTOR: ALBERT P. CAREY For 0 0 0 7 ELECTION OF DIRECTOR: ARMANDO CODINA For 0 0 0 8 ELECTION OF DIRECTOR: BONNIE G. HILL For 0 0 0 9 ELECTION OF DIRECTOR: KAREN L. KATEN For 0 0 0 10 ELECTION OF DIRECTOR: RONALD L. SARGENT For 0 0 0 11 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP For 0 0 0 12 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For 0 0 0 13 APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF RESERVED SHARES For 0 0 0 14 SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Against 0 0 0 15 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Against 0 0 0 16 SHAREHOLDER PROPOSAL REGARDING REMOVAL OF PROCEDURAL SAFEGUARDS FROM SHAREHOLDER WRITTEN CONSENT RIGHT Against 0 0 0 17 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Against 0 0 0 18 SHAREHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS Against 0 0 0 19 SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Against 0 0 0 J. C. PENNEY COMPANY, INC. Security: Meeting Type: Annual Ticker: JCP Meeting Date: 18-May-2012 ISIN US7081601061 Vote Deadline Date: 17-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 30-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM A. ACKMAN For 0 0 0 2 ELECTION OF DIRECTOR: COLLEEN C. BARRETT For 0 0 0 3 ELECTION OF DIRECTOR: THOMAS J. ENGIBOUS For 0 0 0 4 ELECTION OF DIRECTOR: KENT B. FOSTER For 0 0 0 5 ELECTION OF DIRECTOR: RONALD B. JOHNSON For 0 0 0 6 ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE For 0 0 0 7 ELECTION OF DIRECTOR: BURL OSBORNE For 0 0 0 8 ELECTION OF DIRECTOR: LEONARD H. ROBERTS For 0 0 0 9 ELECTION OF DIRECTOR: STEVEN ROTH For 0 0 0 10 ELECTION OF DIRECTOR: JAVIER G. TERUEL For 0 0 0 11 ELECTION OF DIRECTOR: R. GERALD TURNER For 0 0 0 12 ELECTION OF DIRECTOR: MARY BETH WEST For 0 0 0 13 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. For 0 0 0 14 TO APPROVE THE 2012 LONG-TERM INCENTIVE PLAN. For 0 0 0 15 TO APPROVE THE MANAGEMENT INCENTIVE COMPENSATION PROGRAM. For 0 0 0 16 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 THE TRAVELERS COMPANIES, INC. Security: 89417E109 Meeting Type: Annual Ticker: TRV Meeting Date: 23-May-2012 ISIN US89417E1091 Vote Deadline Date: 22-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN L. BELLER For 0 0 0 2 ELECTION OF DIRECTOR: JOHN H. DASBURG For 0 0 0 3 ELECTION OF DIRECTOR: JANET M. DOLAN For 0 0 0 4 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 0 0 0 5 ELECTION OF DIRECTOR: JAY S. FISHMAN For 0 0 0 6 ELECTION OF DIRECTOR: LAWRENCE G. GRAEV For 0 0 0 7 ELECTION OF DIRECTOR: PATRICIA L. HIGGINS For 0 0 0 8 ELECTION OF DIRECTOR: THOMAS R. HODGSON For 0 0 0 9 ELECTION OF DIRECTOR: WILLIAM J. KANE For 0 0 0 10 ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. For 0 0 0 11 ELECTION OF DIRECTOR: DONALD J. SHEPARD For 0 0 0 12 ELECTION OF DIRECTOR: LAURIE J. THOMSEN For 0 0 0 13 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 14 NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 15 SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS. Against 0 0 0 AMAZON.COM, INC. Security: Meeting Type: Annual Ticker: AMZN Meeting Date: 24-May-2012 ISIN US0231351067 Vote Deadline Date: 23-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 04-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JEFFREY P. BEZOS For 0 0 0 2 ELECTION OF DIRECTOR: TOM A. ALBERG For 0 0 0 3 ELECTION OF DIRECTOR: JOHN SEELY BROWN For 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM B. GORDON For 0 0 0 5 ELECTION OF DIRECTOR: JAMIE S. GORELICK For 0 0 0 6 ELECTION OF DIRECTOR: BLAKE G. KRIKORIAN For 0 0 0 7 ELECTION OF DIRECTOR: ALAIN MONIE For 0 0 0 8 ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN For 0 0 0 9 ELECTION OF DIRECTOR: THOMAS O. RYDER For 0 0 0 10 ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER For 0 0 0 11 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS For 0 0 0 12 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE IN OUR 1 For 0 0 0 13 SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT ON CLIMATE CHANGE Against 0 0 0 14 SHAREHOLDER PROPOSAL CALLING FOR CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Against 0 0 0 APACHE CORPORATION Security: Meeting Type: Annual Ticker: APA Meeting Date: 24-May-2012 ISIN US0374111054 Vote Deadline Date: 23-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SCOTT D. JOSEY For 0 0 0 2 ELECTION OF DIRECTOR: GEORGE D. LAWRENCE For 0 0 0 3 ELECTION OF DIRECTOR: RODMAN D. PATTON For 0 0 0 4 ELECTION OF DIRECTOR: CHARLES J. PITMAN For 0 0 0 5 RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS For 0 0 0 6 ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS For 0 0 0 7 SHAREHOLDER PROPOSAL TO REPEAL APACHE'S CLASSIFIED BOARD OF DIRECTORS Against 0 0 0 EXPEDIA, INC. Security: 30212P303 Meeting Type: Annual Ticker: EXPE Meeting Date: 05-Jun-2012 ISIN US30212P3038 Vote Deadline Date: 04-Jun-2012 Agenda Management Total Ballot Shares: Last Vote Date: 16-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 A. GEORGE "SKIP" BATTLE 0 0 0 2 BARRY DILLER 0 0 0 3 JONATHAN L. DOLGEN 0 0 0 4 WILLIAM R. FITZGERALD 0 0 0 5 CRAIG A. JACOBSON 0 0 0 6 VICTOR A. KAUFMAN 0 0 0 7 PETER M. KERN 0 0 0 8 DARA KHOSROWSHAHI 0 0 0 9 JOHN C. MALONE 0 0 0 10 JOSE A. TAZON 0 0 0 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS EXPEDIA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For 0 0 0 MASTERCARD INCORPORATED Security: 57636Q104 Meeting Type: Annual Ticker: MA Meeting Date: 05-Jun-2012 ISIN US57636Q1040 Vote Deadline Date: 04-Jun-2012 Agenda Management Total Ballot Shares: Last Vote Date: 17-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AJAY BANGA For 0 0 0 2 ELECTION OF DIRECTOR: DAVID R. CARLUCCI For 0 0 0 3 ELECTION OF DIRECTOR: STEVEN J. FREIBERG For 0 0 0 4 ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE For 0 0 0 5 ELECTION OF DIRECTOR: MARC OLIVIE For 0 0 0 6 ELECTION OF DIRECTOR: RIMA QURESHI For 0 0 0 7 ELECTION OF DIRECTOR: MARK SCHWARTZ For 0 0 0 8 ELECTION OF DIRECTOR: JACKSON P. TAI For 0 0 0 9 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION For 0 0 0 10 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN For 0 0 0 11 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2 For 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2012 For 0 0 0 BIOGEN IDEC INC. Security: 09062X103 Meeting Type: Annual Ticker: BIIB Meeting Date: 08-Jun-2012 ISIN US09062X1037 Vote Deadline Date: 07-Jun-2012 Agenda Management Total Ballot Shares: Last Vote Date: 20-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROLINE D. DORSA For 0 0 0 2 ELECTION OF DIRECTOR: STELIOS PAPADOPOULOS For 0 0 0 3 ELECTION OF DIRECTOR: GEORGE A. SCANGOS For 0 0 0 4 ELECTION OF DIRECTOR: LYNN SCHENK For 0 0 0 5 ELECTION OF DIRECTOR: ALEXANDER J. DENNER For 0 0 0 6 ELECTION OF DIRECTOR: NANCY L. LEAMING For 0 0 0 7 ELECTION OF DIRECTOR: RICHARD C. MULLIGAN For 0 0 0 8 ELECTION OF DIRECTOR: ROBERT W. PANGIA For 0 0 0 9 ELECTION OF DIRECTOR: BRIAN S. POSNER For 0 0 0 10 ELECTION OF DIRECTOR: ERIC K. ROWINSKY For 0 0 0 11 ELECTION OF DIRECTOR: STEPHEN A. SHERWIN For 0 0 0 12 ELECTION OF DIRECTOR: WILLIAM D. YOUNG For 0 0 0 13 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For 0 0 0 14 SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 15 TO APPROVE AN AMENDMENT TO BIOGEN IDEC'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ESTABLISHING DELAWARE AS EXCLUSIVE FORUM FOR CERTAIN DISPUTES. For 0 0 0 16 TO APPROVE AN AMENDMENT TO BIOGEN IDEC'S SECOND AMENDED AND RESTATED BYLAWS PERMITTING HOLDERS OF AT LEAST 25% OF COMMON STOCK TO CALL SPECIAL MEETINGS. For 0 0 0 FREEPORT-MCMORAN COPPER & GOLD INC. Security: 35671D857 Meeting Type: Annual Ticker: FCX Meeting Date: 14-Jun-2012 ISIN US35671D8570 Vote Deadline Date: 13-Jun-2012 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RICHARD C. ADKERSON 0 0 0 2 ROBERT J. ALLISON, JR. 0 0 0 3 ROBERT A. DAY 0 0 0 4 GERALD J. FORD 0 0 0 5 H. DEVON GRAHAM, JR. 0 0 0 6 CHARLES C. KRULAK 0 0 0 7 BOBBY LEE LACKEY 0 0 0 8 JON C. MADONNA 0 0 0 9 DUSTAN E. MCCOY 0 0 0 10 JAMES R. MOFFETT 0 0 0 11 B. M. RANKIN, JR. 0 0 0 12 STEPHEN H. SIEGELE 0 0 0 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Against 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date September 14, 2012 * Print the name and title of each signing officer under his or her signature.
